689 N.W.2d 233 (2004)
NORTH POINTE INS. CO.
v.
STEWARD
No. 126953.
Supreme Court of Michigan.
December 9, 2004.
SC: 126953, COA: 240125.
On order of the Court, the application for leave to appeal the July 27, 2004 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the Court of Appeals order and we REMAND this case to the Court of Appeals for plenary consideration of the issue whether appellant North Pointe Insurance Company is entitled to tax costs on appeal for the premium paid on appellant's letters of credit. The Court of Appeals should issue a published opinion on this question, so as to resolve the inconsistent treatment of the use of letters of credit for appeal bonds, cf., e.g., the instant case; Lewis v. Grand Rapids Plastics, 453 Mich. 885, 554 N.W.2d 313 (1996).
We do not retain jurisdiction.